Allowance
	Claims 1-2, 4-16 and 18-25 are hereby deemed patentable. 
The specific limitations in Claim 1, and similarly in Claims 15, 23 and 25, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Czamara et al. (US Patent 8,638,553) discloses a sled manipulator comprising: a compute engine 206 configured to determine, as a function of a heat production of one or more resources located on a sled 134 in the execution of a workload assigned to the sled (col. 9 ll. 47-67, col. 10 ll. 1-8), sled placement parameters 400 indicative of a target position 406, 408 of the sled relative to a set of one or more fans 112; and a position adjustment subsystem 204 configured to adjust, as a function of the sled placement parameters, a present position of the sled.  
However, as noted in applicant’s arguments submitted on 02/01/2021, pp. 7-9, Czamara does not disclose determining heat production of a set of resources located on a first side of the system relative to heat production from another set of resources located on a second side of the system and then a position adjustment subsystem configured to adjust a position of the system so that a set of resources that produces more heat than another set of resources is to receive more airflow from the set of one or more fans. 
Kumar et al. (US Publication 2018/0025299) discloses a first plurality of heat producing elements on a top side of a sled and a second plurality of heat producing elements on a bottom side of the sled, wherein the sled is positioned optimally to ensure the most efficient air flow and cooling of the sled.  Kumar, paragraph 0036.  However, Kumar does not disclose determining heat production of a set of resources located on a first side of the system relative 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN S WILSON/Primary Examiner, Art Unit 2841